Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final Office Action for application number 16/781,778 TABLE MOUNT FOR A TOUCHSCREEN DEVICE filed on2/4/2020.  Claims 1-35, 37, 38 and 41 are pending. Claims 28-34 are withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.

Claim Rejections - 35 USC § 103
Claim 1-27, 35, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication 2013/0314890 to Smith and in view of United States Patent Publication 2012/0175474 to Barnard et al. and in view of United States Patent No. 2010/0117281 to Doyle.  
With regards to claim 1, Smith teaches a device having a clamp (30, 22) configured to releasably secure the table mount.  Smith does not teach the specifics of the clamp, however Doyle teaches a surgical mount clamp configured for a surgical table having block (10) having a front surface having a first portion (101) that is angled downward toward a rail of the surgical table and at least one second portion (back of clamp that is angled downward toward the rail of the surgical table steeper than the first portion.  It would have been obvious to one of ordinary skill in the art from the teachings of Doyle to have made the clamp configured to attach to the desired surface.  
Smith also teaches a first arm (24) comprising a proximal end and a distal end, wherein the proximal end is rotatably connected to the clamp and configured to extend vertically from the surgical table along a vertical axis and the distal end is configured to extend away from the vertical axis, and wherein the first arm is configured to and rotate with respect to the clamp around a first axis when mounted to the surgical table; a second arm (26) rotatably connected to the first arm, wherein the second arm rotates with respect to the first arm around a second axis; and a docking assembly (28) connected to the second arm configured to hole a screen device (42).  Smith does not specifically recite that the screen device has touch screen capabilities, however Bernard et al. teaches a touch screen device (12) and it would be obvious to use whichever screen device desired for input of information such as a touch device for easy information input.  
 	With regards to claim 2, Smith teaches wherein the first axis is parallel to the second axis.
	With regards to claim 3, Smith teaches wherein the third axis (at 51) is parallel to the first and second axes.
	With regards to claim 4, Smith teaches wherein the clamp is configured to releasably secure the table mount to the table at a plurality of positions on the table.
	With regards to claim 5, Smith teaches wherein the first arm is configured to extend vertically.  It does not teach the specific dimensions of vertical extension. However, dimensions have been held to be obvious.  It would be obvious to have the vertical extension of at least 15 inches above the surgical table when the table mount is mounted to the surgical table, in order to have the screen located at the desired viewing height.  
	With regards to claim 6, Smith teaches wherein the screen device docking assembly is configured to extend vertically above the table when the table mount is mounted to the table. Dimensions have been held to be obvious.  It would be obvious to have the vertical extension of the screen of at least 15 inches above the surgical table when the table mount is mounted to the surgical table, in order to have the screen located at the desired viewing height.  
	With regards to claim 7, it is obvious from the teachings of Smith that wherein the touch screen device docking assembly is configured to extend towards a direction that is parallel with the plane of the surgical table’s top surface and over the surgical table’s top surface when the table mount is mounted to the surgical table.  
	With regards to claim 8, as discussed above and in view of Smith, dimensions have been held to be obvious and it would be obvious wherein the touchscreen device docking assembly is configured to extend at least 15 inches across the surgical table in a direction that is parallel with the plane of the surgical table’s top surface.
	With regards to claim 9, Smith teaches wherein the first arm is rotatably connected to the clamp by a first friction joint (36, 38).
	With regards to claim 10, Smith does not specifically teach the rotational torque required to rotated the first arm, however it would be obvious to one of ordinary skill in the art to have the torque required to rotate the first arm about the first friction joint is at least 50 in-lbf, because this is a design choice which is obvious to optimize for the desired friction.
	With regards to claim 11, Smith teaches wherein the second arm is rotatably connected to the first arm by a second friction joint (40).
	With regards to claim 12, Smith does not specifically teach the rotational torque required to rotated the second arm, however it would be obvious to one of ordinary skill in the art to have the torque required to rotate the second arm about the second friction joint is at least 20 in-lbf because this is a design choice which is obvious to optimize for the desired friction.
With regards to claim 13, Smith teaches wherein the touch screen device docking assembly is rotatably connected to the second arm by a third friction joint (54, 70).
	With regards to claim 14, Smith does not specifically teach the rotational torque required to rotated the third arm, however it would be obvious to one of ordinary skill in the art to have the torque required to rotate the first arm about the third friction joint is at least 5 in-lbf because this is a design choice which is obvious to optimize for the desired friction.
	With regards to claim 15, Smith teaches wherein the second arm comprises a tilting joint (at 50), wherein the tilting joint rotates the second arm with respect to the first arm around a fourth axis that is perpendicular to the first, second, and third axes.
	With regards to claim 16, Smith teaches wherein the tilting joint is a counter-balance joint (see 48).
	With regards to claim 17, Smith does not specifically teach the torque for rotation of the counterbalance joint, however it would be obvious to have it greater than 0 in-lbf in order to have the desired friction to the joint for holding the joint in the desired location until moved.
	With regards to claim 18, the combination of Smith and Barnard teaches wherein the docking assembly comprises a touchscreen device docking station and a tilting joint (70), wherein the tilting joint rotates the touchscreen device docking station with respect to the second arm around a fifth axis that is perpendicular to the first, second, and third axes.
	With regards to claim 19, Smith teaches wherein the tilting joint is a friction joint.
	With regards to claim 20 Smith does not specifically teach wherein the torque required to rotate the touchscreen device docking station about the tilting joint is at least about 10 in-lbf, however it would be obvious for the reasons discussed above.  
	With regards to claim 21, Smith teaches wherein the docking assembly comprises swivel joint (521), wherein the swivel joint rotates the touchscreen device docking station around a sixth axis that is perpendicular to the fifth axis.
	With regards to claim 22, Smith teaches wherein the swivel joint is a friction joint.
With regards to claim 23 Smith does not specifically teach wherein the torque required to rotate the touchscreen device docking station about the swivel joint is at least about 5 in-lbf, however for the reasons discussed above, this would be obvious to one of ordinary skill to have the joint with the desired torque to move it from its location.  
With regards to claim 24, Smith teaches a screen device releasably connected to the touchscreen device docking assembly.  As discussed above, having a touchscreen is obvious for information input.  
With regards to claim 25, Smith teaches releaseable pin mount (60) for mounting the screen.  It would be obvious to a person of skill in the art to use a functional equivalent mounting for the screen such as a ball bearing press-locking mechanism for easy release of the device.  
With regards to claim 26, it would be obvious to use the clamp in the desired location such as wherein the clamp releasably secures the table mount to a table rail of the surgical table because the use in the desired location is obvious to a person of ordinary skill in the art.  
With regards to claim 27, Smith teaches wherein the clamp comprises a threaded rod (36) and a press plate and the threaded rod drives the press plate which sits underneath and against a side of the table rail to secure the table mount to the table rail of the surgical table.
	With regards to claim 35, it would be obvious from Smith which teaches a clamp configured to releasably secure the table mount to a rail of a surgical table; a first arm connected to the clamp and configured to extend vertically from the surgical table; a second arm connected to the first arm; and a touchscreen device docking assembly connected to the second arm and configured to hold a touchscreen device.  The surgical table and the touchscreen are obvious as discussed above.  
	With regards to claim 37, Smith teaches wherein the second arm is rotatably connected to the first arm and rotates with respect to the first arm around an axis.
	With regards to claim 38, Smith teaches wherein the touchscreen device docking assembly is rotatably connected to the second arm and rotates with respect to the second arm around an axis.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Publication No. 2010/0327129 to Smith and in view of United States Patent Publication 2012/0175474 to Barnard et al and in view of United States Patent No. 2010/0117281 to Doyle and in view of United States Patent Publication No. 2016/0296401 to Cole et al.  
	With regards to claim 41, Cole et al. also teaches wherein the at least one second portion is angled away from a center of the block and it would be obvious to a person of ordinary skill in the art to have used this clamp configuration in order to be able to grip a table with a rail.  

 
Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached  (M-F 8 a.m.-5:00 p.m.).  The fax machine number for the Technology center is 571-273-8300 (formal amendments) or 571-273-6823 (informal amendments only).  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.    



/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/24/21